                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

LARRY RAYMOND JOHNSON,
                                                      MEMORANDUM DECISION &
                        Plaintiff,                    DISMISSAL ORDER
v.

OFFICER GREEN et al.,                                Case No. 2:19-CV-50-TS
                        Defendants.                  District Judge Ted Stewart



          In an Order dated February 4, 2019, the Court required Plaintiff to within thirty days pay

an initial partial filing fee of $53.60 and submit a consent to have the remaining fee collected in

increments from Plaintiff’s inmate account. (Doc. No. 3.) When the Court realized that

Plaintiff’s address had changed, the Court sent the February 4, 2019 order to his new address,

along with a new order that gave Plaintiff thirty days more from April 4, 2019 to comply. (Doc.

No. 6.) To date, Plaintiff has still not complied, nor has he responded to the Court’s orders. The

Court last heard from Plaintiff on March 8, 2019, when he submitted a change of address. (Doc.

No. 5.)

          IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

Court's order and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is

DISMISSED without prejudice. This action is CLOSED.
Dated June 5, 2019.

                      BY THE COURT:



                      JUDGE TED STEWART
                      United States District Court




                                                     2
